Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3-11, and 13-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 7-25-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either indvidiually or together with any other prior art of record of “[a]n internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: 
at least one UAV including 
a communication chip for communication using 
an Internet protocol; 
a client device configured to communicate using the Internet protocol; 
a cloud-based service having circuitry for performing at least one virtual UAV corresponding to the at least one UAV, 
the circuitry configured to store in a cloud-based memory a plurality of pre-planned missions including 
surveillance,
 disaster recovery, 
delivery, and 
premises security, 
each pre-planned mission including at least one task to be performed by the at least one UAV, and 
control communication between the at least one UAV and the computer client device using the Internet protocol; 
the  computer client device configured to assign 
a mission of the plurality of pre-planned missions to include multiple way points, and allocate the at least one task at the multiple way points; 
the cloud-based service configured to map each of the at least one UAV to a respective one of the at least one virtual UAV, 
perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints, and 
perform dynamic mission re-planning of the assigned mission to update the planned paths when a failure happens in executing the assigned mission; 
 
 the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV that receives messages and commands for the mission from the 
 the cloud-based service configured to perform image processing using the received data signals and to send back a result of the image processing to at least one of the client device or the at least one UAV: 
the virtual UAV configured to perform data 
streaming to receive a video stream from the 
at least one UAV; and
 the cloud-based service further configured to apply one or more deep learning algorithms on the received video stream”.
	Lui discloses virtual objects for training an autonomous vehicle. The virtual objects can move to train one or more devices using the virtual objects with no risk of collision.  Brakes and steering can be tested by reacting to the objects.
	Lui is silent as to  “[a]n internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: 
at least one UAV including 
a communication chip for communication using 
an Internet protocol; 
a client device configured to communicate using the Internet protocol; 
a cloud-based service having circuitry for performing at least one virtual UAV corresponding to the at least one UAV, 
the circuitry configured to store in a cloud-based memory a plurality of pre-planned missions including 
surveillance,
 disaster recovery, 
delivery, and 
premises security, 
each pre-planned mission including at least one task to be performed by the at least one UAV, and 
control communication between the at least one UAV and the computer client device using the Internet protocol; 
the  computer client device configured to assign 
a mission of the plurality of pre-planned missions to include multiple way points, and allocate the at least one task at the multiple way points; 
the cloud-based service configured to map each of the at least one UAV to a respective one of the at least one virtual UAV, 
perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints, and 
perform dynamic mission re-planning of the assigned mission to update the planned paths when a failure happens in executing the assigned mission; 
 
 the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV that receives messages and commands for the mission from the 
 the cloud-based service configured to perform image processing using the received data signals and to send back a result of the image processing to at least one of the client device or the at least one UAV: 
the virtual UAV configured to perform data 
streaming to receive a video stream from the 
at least one UAV; and
 the cloud-based service further configured to apply one or more deep learning algorithms on the received video stream”.

	Yecheng teaches objects that care plotted virtually so the UAV can avoid these virtual objects for path planning.  Yecheng is silent as to  “[a]n internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: 
at least one UAV including 
a communication chip for communication using 
an Internet protocol; 
a client device configured to communicate using the Internet protocol; 
a cloud-based service having circuitry for performing at least one virtual UAV corresponding to the at least one UAV, 
the circuitry configured to store in a cloud-based memory a plurality of pre-planned missions including 
surveillance,
 disaster recovery, 
delivery, and 
premises security, 
each pre-planned mission including at least one task to be performed by the at least one UAV, and 
control communication between the at least one UAV and the computer client device using the Internet protocol; 
the  computer client device configured to assign 
a mission of the plurality of pre-planned missions to include multiple way points, and allocate the at least one task at the multiple way points; 
the cloud-based service configured to map each of the at least one UAV to a respective one of the at least one virtual UAV, 
perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints, and 
perform dynamic mission re-planning of the assigned mission to update the planned paths when a failure happens in executing the assigned mission; 
 
 the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV that receives messages and commands for the mission from the 
 the cloud-based service configured to perform image processing using the received data signals and to send back a result of the image processing to at least one of the client device or the at least one UAV: 
the virtual UAV configured to perform data 
streaming to receive a video stream from the 
at least one UAV; and
 the cloud-based service further configured to apply one or more deep learning algorithms on the received video stream”.

	Nygaard teaches testing the UAV using virtual objects as fake data using a cloud server. This reference is silent as to  “[a]n internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: 
at least one UAV including 
a communication chip for communication using 
an Internet protocol; 
a client device configured to communicate using the Internet protocol; 
a cloud-based service having circuitry for performing at least one virtual UAV corresponding to the at least one UAV, 
the circuitry configured to store in a cloud-based memory a plurality of pre-planned missions including 
surveillance,
 disaster recovery, 
delivery, and 
premises security, 
each pre-planned mission including at least one task to be performed by the at least one UAV, and 
control communication between the at least one UAV and the computer client device using the Internet protocol; 
the  computer client device configured to assign 
a mission of the plurality of pre-planned missions to include multiple way points, and allocate the at least one task at the multiple way points; 
the cloud-based service configured to map each of the at least one UAV to a respective one of the at least one virtual UAV, 
perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints, and 
perform dynamic mission re-planning of the assigned mission to update the planned paths when a failure happens in executing the assigned mission; 
 
 the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV that receives messages and commands for the mission from the 
 the cloud-based service configured to perform image processing using the received data signals and to send back a result of the image processing to at least one of the client device or the at least one UAV: 
the virtual UAV configured to perform data 
streaming to receive a video stream from the 
at least one UAV; and
 the cloud-based service further configured to apply one or more deep learning algorithms on the received video stream”.
	Binion discloses mapping a UAV to construct 3d objects.  Binion is silent as to the amendments and is silent as to  “[a]n internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: 
at least one UAV including 
a communication chip for communication using 
an Internet protocol; 
a client device configured to communicate using the Internet protocol; 
a cloud-based service having circuitry for performing at least one virtual UAV corresponding to the at least one UAV, 
the circuitry configured to store in a cloud-based memory a plurality of pre-planned missions including 
surveillance,
 disaster recovery, 
delivery, and 
premises security, 
each pre-planned mission including at least one task to be performed by the at least one UAV, and 
control communication between the at least one UAV and the computer client device using the Internet protocol; 
the  computer client device configured to assign 
a mission of the plurality of pre-planned missions to include multiple way points, and allocate the at least one task at the multiple way points; 
the cloud-based service configured to map each of the at least one UAV to a respective one of the at least one virtual UAV, 
perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints, and 
perform dynamic mission re-planning of the assigned mission to update the planned paths when a failure happens in executing the assigned mission; 
 
 the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV that receives messages and commands for the mission from the 
 the cloud-based service configured to perform image processing using the received data signals and to send back a result of the image processing to at least one of the client device or the at least one UAV: 
the virtual UAV configured to perform data 
streaming to receive a video stream from the 
at least one UAV; and
 the cloud-based service further configured to apply one or more deep learning algorithms on the received video stream”.

	Michini teaches mission planning for delivery and is silent as to  “[a]n internet protocol-based unmanned aerial vehicle (UAV) management system, the system comprising: 
at least one UAV including 
a communication chip for communication using 
an Internet protocol; 
a client device configured to communicate using the Internet protocol; 
a cloud-based service having circuitry for performing at least one virtual UAV corresponding to the at least one UAV, 
the circuitry configured to store in a cloud-based memory a plurality of pre-planned missions including 
surveillance,
 disaster recovery, 
delivery, and 
premises security, 
each pre-planned mission including at least one task to be performed by the at least one UAV, and 
control communication between the at least one UAV and the computer client device using the Internet protocol; 
the  computer client device configured to assign 
a mission of the plurality of pre-planned missions to include multiple way points, and allocate the at least one task at the multiple way points; 
the cloud-based service configured to map each of the at least one UAV to a respective one of the at least one virtual UAV, 
perform dynamic mission planning of the assigned mission to generate planned paths for performing the at least one task over the multiple waypoints, and 
perform dynamic mission re-planning of the assigned mission to update the planned paths when a failure happens in executing the assigned mission; 
 
 the circuitry further configured to control operation of the at least one UAV by way of the mapped virtual UAV that receives messages and commands for the mission from the 
 the cloud-based service configured to perform image processing using the received data signals and to send back a result of the image processing to at least one of the client device or the at least one UAV: 
the virtual UAV configured to perform data 
streaming to receive a video stream from the 
at least one UAV; and
 the cloud-based service further configured to apply one or more deep learning algorithms on the received video stream”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668